Citation Nr: 0331455	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  03-24 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant's countable income is excessive for 
Department of Veterans Affairs (VA) death pension benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the benefit sought on appeal.  
The appellant, the surviving spouse of a veteran who had 
active service from January 1949 to October 1952 and who died 
in October 2002, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that the 
appellant has been denied death pension benefits based on 
excessive income.  This income consists of Social Security 
benefits with an appropriate reduction for medical expenses 
and expenses associated with the veteran's funeral.  However, 
the medical expenses reported by the appellant consists only 
of prescription drug expenses.  Thus, it is not clear whether 
all unreimbursed medical expenses have been considered.  In 
this regard, while the Board acknowledges that the veteran 
was a patient in a nursing home prior to his death, it is not 
clear whether there may have been any medical expenses 
associated with his final illness, for example, a last 
hospitalization.  Any such expenses would have bearing on the 
appellant's entitlement to death pension benefits.  
Therefore, further information from the appellant is 
necessary.  

In addition, the Board is required to address the Veterans 
Claims Assistance Act of 2000, (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA should make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, the record on appeal does not reflect that the 
appellant has been notified of the VCAA, and more 
specifically, that she has been informed of the information 
or evidence necessary to substantiate her claim, as well as 
the evidence the VA would seek to provide and which evidence 
the appellant was to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the failure 
by the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error.  

Given the guidance from the Court, this procedural error must 
be addressed prior to final appellate review.  The Board also 
notes in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  This decision 
will likely have bearing on the notice provided to the 
appellant concerning the VCAA.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following actions:  

1.  The RO should contact the appellant 
and inquire whether there were any 
medical expenses associated with the 
veteran's last illness and/or 
hospitalization.  If any such expenses 
were incurred, the appellant should be 
requested to submit evidence of those 
medical expenses.  

2.  The RO should consider the 
appellant's claim under the VCAA.  In 
doing so, the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the appellant of the division 
of responsibilities between the VA and 
the appellant for obtaining evidence in 
support of her claim.  The RO should 
ensure that all of the VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the recent 
decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5.102, 5103, 5103A, and 
any other applicable legal precedent.  

When the development requested has been completed, the case 
should again be reviewed on the basis of any additional 
evidence.  If the benefit sought is not granted, the 
appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument she 
desires to have considered in connection with her appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until she is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



